Citation Nr: 1106126	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-13 338A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for prostatic hypertrophy.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for premature atrial 
contractions.

4.  Entitlement to an effective date prior to November 2, 2005 
for the establishment of service connection for aphakia, status 
post extraction with intraocular lens placement for bilateral 
cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 
1985; and from November 1986 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Notices of 
disagreement were received in April and May 2007, a statement of 
the case was issued in March 2008, and a substantive appeal was 
received in May 2008.   

The Veteran also appealed the issues of entitlement to service 
connection for posttraumatic stress disorder and depression.  The 
RO granted service connection for these disabilities by way of an 
October 2010 rating decision.  The grant of service connection 
constitutes a complete grant of the claims.  Consequently, the 
issues are not before the Board.

The Veteran also appealed the issues of entitlement to service 
connection for urinary retention, urinary tract infection, gram 
negative septicemia, and colonic diverticulitis.  The Veteran 
submitted a July 2009 VA Form 9 in which he stated that he only 
wished to appeal the issues enumerated above.  He thus indicated 
intent to withdraw the remaining issues.  Consequently, the 
issues are not before the Board.




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1962 
to September 1985; and from November 1986 to August 1994.

2.  On February 14, 2011, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his 
or her authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


